DETAILED ACTION
This action is in response to the claim amendments received 02/14/2022. Claims 1-5, 7-13, and 15-20 are pending with claims 1-5, 7-12, 17 and 20 currently amended, and claims 6 and 14 cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a work-game interface processing module comprising a processor and memory in claims 1-5 and 7-11 and a non-transitory computer readable medium in claim 20 (i.e., a machine), and a method for work-driven gaming in claims 12, 13 and 15-19 (i.e., a process). All claims are directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
Prong One

Claim 1: A computer system for performing a work-driven game, the computer system comprising: 
a processor; and 
memory to store instructions that, when executed by the processor, cause the processor to perform operations comprising: 
receiving a computer-generated indication of a completion of a performance of a work event from a work processing system, the work processing system being associated with a gaming user, the work event contributing to a production of a work product and being compatible with the work processing system; 
obtaining an indication of a completion of a performance of an exercise event; 
mapping the work event compatible with the work processing system to a gaming asset that advances a state of the work-driven game and a state of the gaming user during the work-driven game toward achieving a gaming objective compatible with a game processing system based on a combined value of the work event and the exercise event; and 
awarding the gaming asset associated with the work-driven game in the game processing system in response to the indication of the completion of the performance of the work event and the completion of the performance of the exercise event, the gaming asset awarded being based on the combined value.

Claims1, 12 and 20 recite the steps and rules for calculating a combined value of the work event and the exercise event and awarding a gaming asset to a user based on the calculated combined value upon obtaining indications of a completion of a work event and a completion of an exercise event. These steps are directed to mathematical concepts and certain methods of organizing human activity.
Prong Two
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include a processor, memory, a work processing system, and a game processing system. By failing to explain how the processor, memory, work processing system, game processing system is different from conventional computers, it is reasonable that the broadest reasonable interpretation of the processor, memory, work processing system, game processing system are just conventional computers communicating over a generic network. The conventional computers over generic network as presented are directed to the components of a system amount to merely field of use type limitations and/or extra solution activity to implement the rule for calculating a combined value of the work event and the exercise event and awarding a gaming asset to a user upon obtaining indications of a completion of a work event and a completion of an exercise event.
Step 2B
Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a processor, memory, a work processing system, and a game processing system.  These additional elements are merely conventional computer. Any potentially technical aspects of the claims are well-known generic computer components performing conventional functions (e.g., a processor performing generic data handling between the work processing system and the game processing system, and calculating a value based on mathematical concepts). The present claims have been analyzed both individually and in combination and, the instant claims do not provide any improvement of the functioning of the computer or improvement to computer technology or any other technical field. There do not appear to be any meaningful limitations other than those that are well-understood, routine and conventional in the field. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more," and thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq  et al. [US20140195272], hereinafter Sadiq, in view of Karkanias et al. [US20100167801], hereinafter Karkanias.
Regarding claim 1, Sadiq discloses a computer system (Fig. 1) for performing a work-driven game, the computer system comprising: 
a processor; and memory to store instructions that, when executed by the processor, cause the processor to perform operations ([0024], “"Platform", as used herein, includes but is not limited to a computing system that combines hardware and software, including application frameworks. The platform may include a computer architecture, operating system, programming languages, and related user interfaces, including run-time system libraries and/or graphical user interfaces”) comprising: 
receiving a computer-generated indication of a completion of a performance of a work event from a work processing system, the work processing system being associated with a gaming user, the work event contributing to a production of a work product and being compatible with the work processing system ([0037], “At step 440, the gamification platform 200 tracks performance and determines a result of the objective (or game). Reporting feedback based on the performance result is provided at 450”, [0038], “At 440, the driver's speed performance is tracked. At 450, the driver's compliance level is communicated to the driver, along with any incentives”, [0039], “Data aggregation and analysis of user engagement with policy-linked game technology can expand the range of variables available to property/casualty insurers for sales and marketing programs, product design, and individualized insurance pricing, which can transform static and behavior-based variables into actionable results” and [0040], “Exemplary uses of the gamification technology can include service transactions (e.g., location-based services), driver analysis (e.g., improved understanding of behavior), current product analysis (e.g., improved segmentation and pricing, changed product offers), driver behavior (e.g., change with reduced incidence of loss), new product design (e.g., new approaches to location-based marketing, community-based sales), claims transactions (e.g., improved response mechanisms), etc.”); 
mapping the work event compatible with the work processing system to a gaming asset that advances a state of the work-driven game and a state of the gaming user during the work-driven game toward achieving a gaming objective compatible with a game processing system based on a combined value of the work event and other events ([0107], “In addition, the user interface can provide a customized combination of any or all of several gamification elements for a carrier, such as, for example: … missions”, [0110], “Performance and Reward Algorithm 518=f(results of game that was just completed)+f(results of games completed by peer group)+f(results of previous games)+f(rewards offered after previous games)+f(rewards accepted after previous games)+f(driver profile 504)+f(vehicle profile 508)+f(trip detail)” and [0114], “Rewards 520 can be offered to the driver via the platform 200 and/or via other communication mediums… Virtual world rewards may include, for example, game points, badges, status on leaderboards, keys to unlocking more levels within a game or more customization options for virtual vehicles, etc.”); and 
awarding the gaming asset associated with the work-driven game in the game processing system in response to the indication of the completion of the performance of the work event and the completion of the performance of the other events, the gaming asset awarded being based on the combined value ([0112], “The performance and reward algorithm 518 can be used for calculating a final score that can be tied to a reward 520” and [0113], “Reward 520=f(results from games recommended 516)+f(results from algorithm 518)+f(other data)”).
However, Sadiq does not disclose obtaining an indication of a completion of a performance of an exercise event; and the exercise event contributes as one of the other events.
Nevertheless, Karkanias teaches in a like invention, a completion of a performance of an event leading to an award, and the event can be a combination of physical and/or cognitive tasks ([0037], “As stated earlier, activities can include physical goals, cognitive tasks, a combination of physical and/or cognitive tasks, educational attainments, etc.”, [0024], “Sensors 104 can be any mechanism or device that can be utilized to measure or observe activity or inactivity associated with a particular individual. Sensors 104 can include, without limitation, microphones, cameras, pedometers, accelerometers, heart rate monitors, thermometers, devices associated with exercise machines such as elliptical machines, treadmills, exercise bicycles, step machines, devices incorporated into running tracks, swimming pools, basketball courts, and the like, devices utilized in home and/or office environments to monitor ambient variables (e.g., thermostats, motion detectors, and the like)”, and [0031], “Such a reward scheme can include assigning points or credits that the user can utilize in playing the game (e.g., avoiding demanding tasks or receiving tasks of less demanding physical or mental rigor), or monetized credits that can be employed or utilized to purchase other electronic games, gaming paraphernalia, or exercise equipment to be utilized in conjunction with entertainment platform 106”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system disclosed by Sadiq, to have the exercise event combined with other events for a combined performance 
Regarding claim 7, the combination of Sadiq and Karkanias discloses the computer system of claim 1, the operations further comprising selecting a class of the gaming asset based on the combined value (Sadiq, [0114], “Virtual world rewards may include, for example, game points, badges, status on leaderboards, keys to unlocking more levels within a game or more customization options for virtual vehicles, etc.”).
Regarding claim 8, the combination of Sadiq and Karkanias discloses the computer system of claim 1, the operations further comprising mapping the gaming asset to gaming input (Sadiq, [0114], “Virtual world rewards may include, for example, game points, badges, status on leaderboards, keys to unlocking more levels within a game or more customization options for virtual vehicles, etc.”).
Regarding claim 10, the combination of Sadiq and Karkanias discloses the computer system of claim 1, the operations further comprising updating the work-driven game based on the gaming asset (Sadiq, [0114], “Virtual world rewards may include, for example, game points, badges, status on leaderboards, keys to unlocking more levels within a game or more customization options for virtual vehicles, etc.”).
Regarding claim 11, the combination of Sadiq and Karkanias discloses the computer system of claim 1, wherein the exercise event is performed at least partially during the performance of the work event (Karkanias, [0037], “As stated earlier, activities can include physical goals, cognitive tasks, a combination of physical and/or cognitive tasks, educational attainments, etc.”, and [0039], “Thus, once request component 306 has initiated the user or game player on the course to tackle a particular task or set of tasks, replicator component 304 can monitor sensors 104 associated with the user or game player for activity or inactivity in the performance of the assigned tasks or set of tasks”).
claims 12, 15-16, 18 and 19, please refer to claim rejections of claims 1, 7-8, 10 and 11.
Regarding claim 20, please refer to claim rejection of claim 1.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq, in view of Karkanias, further in view of Chen et al. [Xing-jie Chen and Youngbin Kwak, “What Makes You Go Faster?: The Effect of Reward on Speeded Action under Risk”, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5483460/, Published online 2017 Jun 26, last accessed on 12/04/2020], hereinafter Chen.
Regarding claim 2, the combination of Sadiq and Karkanias discloses the computer system of claim 1. However, the combination of Sadiq and Karkanias does not disclose wherein the combined value of the work event and the exercise event is inversely proportional to a probability of successfully completing the work event and the exercise event.
Nevertheless, Chen teaches that the level of speed, which is used for calculating the award, is inversely proportional to a probability of successfully completing the work event (p. 11, “Specifically, in our task, faster responses would result in higher rewards while at the same time it also entails a higher risk of losing rewards due to false alarm”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system disclosed by the combination of Sadiq and Karkanias, to have the reward based on the level of risk, which is inversely proportional to a probability of successfully completing the work event, as taught by Chen, in order to motivate the user to challenge the tasks with higher risk with the incentive of higher reward.
Regarding claim 4, the combination of Sadiq and Karkanias discloses the computer system of claim 1. However, the combination of Sadiq and Karkanias does not disclose wherein the combined value of the work event and the exercise event is inversely proportional to an 
Nevertheless, Chen teaches that the level of speed is inversely proportional to an amount of time required for completing the work event in relation to an average time required for completing the work event (p. 11, “Specifically, in our task, faster responses would result in higher rewards while at the same time it also entails a higher risk of losing rewards due to false alarm” --- faster response is relative to average time required for completing the work event).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system disclosed by the combination of Sadiq and Karkanias, to have the reward based on the level of speed, which is inversely proportional to an amount of time required for completing the work event in relation to an average time required for completing the work event, as taught by Chen, in order to motivate the user to finish the task faster than average with the incentive of higher reward.
Claims 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq, in view of Karkanias, further in view of Treadway et al. [Michael T. Treadway, Joshua W. Buckholtz, Ashley N. Schwartzman, Warren E. Lambert, and David H. Zald, “Worth the ‘EEfRT’? The Effort Expenditure for Rewards Task as an Objective Measure of Motivation and Anhedonia”, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2720457/, Published online 2009 Aug 12, last accessed on 12/04/2020], hereinafter Treadway.
Regarding claim 3, the combination of Sadiq and Karkanias discloses the computer system of claim 1. However, the combination of Sadiq and Karkanias does not disclose wherein the combined value of the work event and the exercise event is inversely proportional to an amount of time required for completing the work event.
Nevertheless, Treadway teaches “required time to complete” as behavioral measures based on what reward is given (p. 4, “Successful completion of hard-task trials required the subject to make 100 button presses, using the non-dominant little finger within 21 seconds, while successful completion of easy-task trials required the subject to make 30 button presses, using the dominant index finger within 7 seconds”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system disclosed by the combination of Sadiq and Karkanias, to have the reward based on behavioral measure such as “required time to complete”, as taught by Treadway, in order to motivate the user to challenge the hard task which requires more time to complete with the incentive of higher reward.
Regarding claim 5, the combination of Sadiq and Karkanias discloses the computer system of claim 1. However, the combination of Sadiq and Karkanias does not disclose wherein the combined value of the work event and the exercise event is proportional to a cash value of the work event and the exercise event.
Nevertheless, Treadway teaches the normalized value of the work event is proportional to a cash value of the work event (p. 5, “For easy-task trials, subjects were eligible to win the same amount, $1.00, on each trial if they successfully completed the task. For hard-task choices, subjects were eligible to win higher amounts that varied per trial within a range of $1.24 – $4.30 (“reward magnitude”)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system disclosed by the combination of Sadiq and Karkanias, to have the reward based on difficulty level of the task, as taught by Treadway, in order to motivate the user to challenge the hard task with the incentive of higher reward.
Regarding claim 13, please refer to claim rejection of claim 3.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq, in view of Karkanias, further in view of Stamper [US6264198].
claim 9, the combination of Sadiq and Karkanias discloses the computer system of claim 8. However, the combination of Sadiq and Karkanias does not disclose the operations further comprising submitting the gaming input to the game processing system.
Nevertheless, in a like invention, Stamper teaches awarding the operations further comprising submitting the gaming input to a gaming environment (Stamper, col. 2, lines 25-30, “the moving puzzle program automatically repositions a puzzle piece into its proper location or identifies the proper location upon receiving a signal from the game player for assistance in solving the puzzle or upon the occurrence of a predetermine event or elapsed time period”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system disclosed by the combination of Sadiq and Karkanias, to have the awarding the operations further comprising submitting the gaming input to a gaming environment, as taught by Stamper, in order to help the user advancing a state in the game with every possible way.
Regarding claim 17, please refer to claim rejection of claim 9.
Response to Arguments
Applicant's arguments filed 02/14/2022 with respect to claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 101, the applicant first argues “The claimed "mapping" and "awarding" functions provide bridges between work processing systems and game processing systems, enabling these heterogeneous systems to be integrated into a practical application” (p. 7). The examiner respectfully submits that “enabling these heterogeneous systems to be integrated into a practical application” is not structurally defined in any claims or in the Specification. The Specification describes “the completion of a work task may result in the entry of two letters in the phrase guessing game by the work- driven gaming apparatus via a keyboard interface of a conventional phrase guessing game” See id. 23. There is no disclosure on the problem caused by the structure of “heterogeneous systems” and there enabling these heterogeneous systems to be integrated into a practical application”. The claimed “mapping” and “awarding” functions are merely rules directed to abstract ideas. Unlike Enfish, Bascom and Berkheimer, the alleged “improvements in the relevant technical filed” (p. 7 --- p. 9) is not being supported by any disclosure. There is no disclosure of "system integration”, nothing relates to overcome a major difficulty, solve an existing problem to achieve the data communication, nor any details about any algorithm used in data communication. The functionally recited “mapping” and “awarding” functions are just a generic data handling based on abstract rules between the work processing system and the game processing system which can be performed through mental process. The present claims have been analyzed both individually and in combination and, in contrast to Enfish, Bascom and Berkheimer, the instant claims do not provide any improvement of the functioning of the computer or improvement to computer technology or any other technical field. There do not appear to be any meaningful limitations other than those that are well-understood, routine and conventional in the field.
Applicant further cites Example 21, Example 23, Example 42 and Enfish on pages 9-12 to argue “The claimed embodiments are an ordered combination of elements and operations that solve incompatibility issues between heterogeneous systems… the claimed “mapping” function analyzes and converts information such that a bridge is provided for the inter-communication, inter-operation, and integration of the claimed heterogeneous systems… the claimed functions analyze and convert information between different formats, protocols and architectures such that a bridge is provided for the inter-communication, inter-operation, and integration of heterogeneous systems… the claims simply aren’t directed to an abstract idea, but rather recite an improvement in work processing systems, game processing systems, and system integration which enables not only the functioning of the integrated processing system itself, but also another area of technology, the performance of the work processing systems and game processing systems.” Examiner respectfully submits “solve incompatibility issues between heterogeneous systems… analyze and convert information between different formats, protocols and architectures… ” is not structurally defined in any claims or in the Specification. The Specification describes “the completion of a work task may result in the entry of two letters in the phrase guessing game by the work- driven gaming apparatus via a keyboard interface of a conventional phrase guessing game” See id. 23. There is no structural support on how the game processing system receives information from the working process system. Nor there is any detailed disclosure regarding “analyze and convert information between different formats, protocols and architectures”. Both the specification and the claims are written in a broad way without any technical detail regarding the system structure as being argued herein. The present claims have been analyzed both individually and in combination and, in contrast to Enfish, Bascom and Berkheimer, the instant claims do not provide any improvement of the functioning of the computer or improvement to computer technology or any other technical field. There do not appear to be any meaningful limitations other than those that are well-understood, routine and conventional in the field.
 Taking the claimed elements separately, the functions performed by the hardware processor are purely conventional. A generic hardware processor, a generic work processing system, and a generic game processing system implement the method (see supra) and operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of obtaining data, mapping data and awarding a gaming asset based on the obtained data. See Elec. Power, 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent-eligible invention); In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607,612 (Fed. Cir. 2016) ("storing, receiving, and extracting data" are generic computer functions); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169-70 (Fed. Cir. 2018) ("selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis" were "basic functions" of a computer).
See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850F.3d 1332, 1341 (Fed. Cir. 2017) (holding that the sequence of collecting, organizing, identifying, mapping, organizing, defining, and detecting was abstract).
In light of the above analysis, the present claims are still found patent ineligible under 35 U.S.C. 101.
Applicant's arguments filed 02/14/2022 with respect to claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 103, the applicant first argues point 1 “In any case, a function that utilizes results of a game that was just completed or results of games completed by a peer group is not equivalent to, and does not infer, that a combined value of a work event and an exercise event is used for mapping the work event and work event; that is, Sadiq does not discuss any combined value of a work event and an exercise event. The remaining functions fail to mention any consideration of a work event and an exercise event” (p. 13 - 14). Examiner respectfully submits that the algorithm Sadiq discloses is relied upon for determining a combined value for the performances of a work event and other events ([0110], “Performance and Reward Algorithm 518=f(results of game that was just completed)+f(results of games completed by peer group)+f(results of previous games)+f(rewards offered after previous games)+f(rewards accepted after previous games)+f(driver profile 504)+f(vehicle profile 508)+f(trip detail)”). Since this is a rejection under 35 U.S.C. 103, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Sadiq does not disclose obtaining an indication of a completion of a performance of an exercise event; and the exercise event contributes as one of the other events in calculating the combined value for the performances. As stated earlier, activities can include physical goals, cognitive tasks, a combination of physical and/or cognitive tasks, educational attainments, etc.”, [0024], “Sensors 104 can be any mechanism or device that can be utilized to measure or observe activity or inactivity associated with a particular individual. Sensors 104 can include, without limitation, microphones, cameras, pedometers, accelerometers, heart rate monitors, thermometers, devices associated with exercise machines such as elliptical machines, treadmills, exercise bicycles, step machines, devices incorporated into running tracks, swimming pools, basketball courts, and the like, devices utilized in home and/or office environments to monitor ambient variables (e.g., thermostats, motion detectors, and the like)”, and [0031], “Such a reward scheme can include assigning points or credits that the user can utilize in playing the game (e.g., avoiding demanding tasks or receiving tasks of less demanding physical or mental rigor), or monetized credits that can be employed or utilized to purchase other electronic games, gaming paraphernalia, or exercise equipment to be utilized in conjunction with entertainment platform 106”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the work-game interface processing module disclosed by Sadiq, to have the exercise event combined with other events for a combined performance value, as taught by Karkanias, in order to motivate the user to perform well in all kinds of aspects.
Applicant then argues point 2 with “Sadig discusses calculating a reward 520 based on completing a game and results achieved during the game. It is unclear which element in Sadiq that the Examiner is equating with the claimed “work event.”” (p. 14). Examiner respectfully submits that Sadiq discloses a gamification platform where a work event such as achieving an objective associated with driving performance of a driver is being called a game ([0004], “a method of providing a game-based driving performance application, including determining an objective associated with driving performance of a driver, communicating at least one objective to the driver, receiving data associated with activity associated with the objective, determining a result based on comparing the data to the objective, and reporting the result to at least one user, where communicating the objective to the driver comprises a game-based interaction”). Thus it is clear that “achieving an objective associated with driving performance of a driver” is being interpreted as “a work event”, and the work event contributing to a production of a work product and being compatible with the work processing system ([0037], “At step 440, the gamification platform 200 tracks performance and determines a result of the objective (or game). Reporting feedback based on the performance result is provided at 450”, [0038], “At 440, the driver's speed performance is tracked. At 450, the driver's compliance level is communicated to the driver, along with any incentives”, [0039], “Data aggregation and analysis of user engagement with policy-linked game technology can expand the range of variables available to property/casualty insurers for sales and marketing programs, product design, and individualized insurance pricing, which can transform static and behavior-based variables into actionable results” and [0040], “Exemplary uses of the gamification technology can include service transactions (e.g., location-based services), driver analysis (e.g., improved understanding of behavior), current product analysis (e.g., improved segmentation and pricing, changed product offers), driver behavior (e.g., change with reduced incidence of loss), new product design (e.g., new approaches to location-based marketing, community-based sales), claims transactions (e.g., improved response mechanisms), etc.”).
Applicant further argues “the rewards discussed by Sadiq do not inherently advance a State of a game and a state of a gaming user toward achieving a gaming objective” (p. 15). Examiner respectfully submits that without a specific definition on “advance a State of a game and a state of a gaming user toward achieving a gaming objective”, Virtual world rewards disclosed by Sadiq such as “game points, badges, status on leaderboards, keys to unlocking more levels within a game or more customization options for virtual vehicles, etc.” ([0114]) advance a State of a game and a state of a gaming user toward achieving a gaming objective”. Since gamers generally regard unlocking more levels within a game as advancing a state of a game and improving status on leaderboards is treated as advancing a state of a gaming user toward achieving a gaming objective. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715